DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 5-8 allowed.
The closest relevant arts are Cho (2017/0037874 A1) and Tell (6,561,769 B1).
Cho discloses a vacuum pump (200 in Fig. 7) comprising: a housing (210) having an internal vacuum chamber (100 in Fig. 9) and a side-mounted suction port (213) extending to the vacuum chamber (100 in Fig. 9), an ejector pump (110 in Fig. 9) mounted to axially extend in the vacuum chamber (100); and a tubular air filter (129) arranged in the vacuum pump housing (210), wherein the ejector pump (110) has an air hole (113 in Fig. 4) formed in a side wall thereof to communicate with the vacuum chamber (100), a first end serving as an inlet port (111 in Fig. 4), and a second end serving as an outlet port (112 in Fig. 4).  Cho discloses the vacuum pump (200 in Fig. 7) comprising a hollow closure member coupled to an opening of the housing to receive an outlet port side end of the ejector pump (110), thereby axially pressing and fixing the ejector pump (110) disposed in the vacuum chamber (100) (see details of Fig. 7).  Cho disclose a tubular filter element (129 in Fig. 5) mounted within the chamber of the vacuum pump housing (210) but the filter is not coaxially arranged on an outer surface of the ejector pump (110).  
Tell discloses an ejector type vacuum pump comprising a rotationally symmetric ejector body (4 in Fig. 1, col. 2, lines 33-48) arranged in a house to be contained in a 
Claims 1-3 and 5-8 of this instant patent application differ from the disclosure of either Cho (2017/0037874 A1) or Tell (6,561,769 B1) in that:
(1) the air filter (40) includes a tubular filter body (41) and a rib-connecting reinforcing member (42) provided on an outer surface of the tubular filter body (41) to support a load externally applied to the air filter (40); 
(2) the reinforcing member (42) includes an annular inner protrusion (43) protruding toward the outer surface of the inlet port (31) of the ejector pump (30) and a hole (44) extending through the inner protrusion (43); 
and (3) the vacuum release line extends to the gap (24) via the second supply line (23) and the hole (44).
Applicant’s invention has technical feature in the way of forming the vacuum release line in the vacuum pump.  In order to form the vacuum release line, the reinforcing member (42) of the air filter (40) first includes the hole (44) extending through the annular inner protrusion (43) (see Applicant’s Figures 3 and 4).  The vacuum release line extends to the gap (24) between the ejector pump (30) and the air filter (40) via the second supply line (23) and the hole (44) (see Applicant’s Figures 3, 5 and 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        May 03, 2021